TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00710-CR


Jose Silva, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 005606, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING



O R D E R

PER CURIAM
	In May 2002, appellant's court-appointed attorney filed a brief concluding that the
appeal is frivolous and without merit.  See Anders v. California, 386 U.S. 738 (1967); see also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  In June, appellant asked to
examine the appellate record for the purpose of filing a pro se brief, as is his right under Anders.  The
district clerk has yet to comply with this request. 
	The Travis County District Clerk, Ms. Amalia Rodriguez-Mendoza, is ordered to
immediately forward a copy of the clerk's record and reporter's record in this cause to appellant
(TDC no. 1102684) at the Byrd Unit, P.O. Box 100, Huntsville, Texas 77343.  The district clerk
shall notify this Court in writing of her compliance with this order.  The time for filing appellant's
pro se brief is extended to October 11, 2002.
	It is ordered August 23, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish